U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
CPD/CSB
NUMBER:
5270.11
DATE:
November 23, 2016

Special Housing Units
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§ 541.20 Purpose.
This subpart describes the Federal Bureau of Prisons’ (Bureau) operation of
special housing units (SHU) at Bureau institutions. The Bureau’s operation of
SHUs is authorized by 18 U.S.C. 4042(a)(2) and (3).
a. Program Objectives. The expected results of this program are:
■ Special Housing Unit placement should always serve a specific penological purpose.
■ Inmates are housed in the least restrictive setting necessary to ensure their own safety, as well
as the safety of staff, other inmates, and the public.
■ A safe and orderly environment will be provided for staff and inmates.
■ Living conditions for inmates in disciplinary segregation and administrative detention will
meet or exceed applicable standards.
■ Accurate and complete records will be maintained on conditions and events in special
housing units.

Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

b. Summary of Changes
Policy Rescinded
P5270.10
Special Housing Units (7/29/11)
Memorandum from Assistant Director Scott Dodrill, Secure Housing Unit Operations, dated
3/2/10
Memorandum from Assistant Director Frank Strada, Special Housing Unit Training, dated
4/17/2015
The following changes have been incorporated into the policy:
■ Several changes have been implemented to adhere to Department of Justice recommendations
regarding guiding principles.
■ Training standards have been updated.
■ Alternate Clothing guidance is provided.
■ Objectives were defined.
■ Forms have been updated.
■ Circumstances under which pregnant inmates can be placed in SHU have been defined.
■ Psychological concerns regarding SHU placements have been addressed.
c. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or
appropriate arrangements.
2.

SPECIAL HOUSING UNITS (SHUS)

§ 541.21 Special Housing Units (SHUs).
Special Housing Units (SHUs) are housing units in Bureau institutions where
inmates are securely separated from the general inmate population, and may be
housed either alone or with other inmates. Special housing units help ensure the
safety, security, and orderly operation of correctional facilities, and protect the
public, by providing alternative housing assignments for inmates removed from
the general population.
For inmates with suspected or confirmed contagious diseases, refer to the Program Statements
Intake Screening, Infectious Disease Management, and Patient Care, and, when applicable,
the Pandemic Influenza Plan.
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

2

Alternative segregation housing arrangements outside the Special Housing Unit itself must be
proposed by the Warden to the Regional Director, and ultimately approved by the Assistant
Director, Correctional Programs Division, before activation. Alternative segregation housing of
this type will only be approved as SHU overflow for inmates in administrative detention or
disciplinary segregation status. Operation of such alternative segregation housing requires
compliance with all Bureau rules, policies, staffing, and post orders for operating Special
Housing Units.
General population inmates are not permitted to enter a secure housing unit to interact with
inmates for dispute resolutions, intelligence gathering, or security threat group/disruptive group
meetings. This also applies to removing inmates from a secure housing unit to meet with inmates
in general population. Institution staff must rely on trained investigative techniques, link
analysis, and other means of gathering information without allowing inmates into a secure
housing setting to conduct face-to-face meetings with one another.
Inmates who are pregnant, who are post-partum (up to 8 weeks), who recently had a
miscarriage (up to 4 weeks), or who recently had a terminated pregnancy (up to 4 weeks)
should not be placed in restrictive housing. In rare situations, these inmates may be placed in
restrictive housing as a temporary response to behavior that poses a serious and immediate risk
of physical harm or to ensure the safety, security, and orderly running of a BOP facility.
3. STATUS WHEN PLACED IN THE SHU
§ 541.22 Status when placed in the SHU.
When placed in the SHU, you are either in administrative detention status or
disciplinary segregation status.
(a) Administrative detention status. Administrative detention status is an
administrative status which removes you from the general population when
necessary to ensure the safety, security, and orderly operation of correctional
facilities, or protect the public. Administrative detention status is non-punitive,
and can occur for a variety of reasons.
The Warden may impose temporarily more restrictive conditions on an inmate (which may be in
an area ordinarily set aside for disciplinary segregation and therefore requires the withdrawal of
privileges ordinarily afforded in administrative detention status, until a hearing before the DHO
can be held) who:

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

3

■ Is causing a serious disruption (threatening life, serious bodily harm, or property) in
administrative detention.
■ Cannot be controlled within the physical confines of administrative detention.
■ Upon advice of qualified health personnel, does not require confinement in the institution
hospital if the institution has one for mental or physical treatment, or who would ordinarily
be housed in the institution hospital for mental or physical treatment, but who cannot safely
be housed there because the hospital does not have a room or cell with adequate security
provisions.
Inmate confined under these more restrictive conditions must have their status reviewed and
fully documented on a new BP-A0321 every 5 days.
The Warden may delegate this authority no further than to the official in charge of the institution
when the move is necessary.
A fully documented report Special Housing Unit − Temporary Restrictive Housing Order (BPA0321) is maintained in the Inmate Central File.
(b) Disciplinary segregation status. Disciplinary segregation status is a punitive
status imposed only by a Discipline Hearing Officer (DHO) as a sanction for
committing a prohibited act(s).
4. ADMINISTRATIVE DETENTION STATUS
§ 541.23 Administrative detention status.
You may be placed in administrative detention status for the following reasons:
(a) Pending Classification or Reclassification. You are a new commitment
pending classification or under review for Reclassification.
This includes newly arrived inmates from the Bus, Airlift, and U.S. Marshals Service.
(b) Holdover Status. You are in holdover status during transfer to a designated
institution or other destination.
(c) Removal from general population. Your presence in the general population
poses a threat to life, property, self, staff, other inmates, the public, or to the
security or orderly running of the institution and:

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

4

(1) Investigation. You are under investigation or awaiting a hearing for
possibly violating a Bureau regulation or criminal law;
(2) Transfer. You are pending transfer to another institution or location;
(3) Protection cases. You requested, or staff determined you need,
administrative detention status for your own protection; or
(4) Post-disciplinary detention. You are ending confinement in disciplinary
segregation status, and your return to the general population would threaten
the safety, security, and orderly operation of a correctional facility, or public
safety.
Staff must obtain approval from a Lieutenant or the Captain before placing an inmate in
Administrative Detention status pending investigation of a disciplinary violation. When
considering approval for Administrative Detention, the seriousness of the violation should be
reviewed.
In making Special Housing determination, officials should consider the seriousness of the
alleged offense, including whether the offense involved violence, involved escape, or posed a
threat to institutional safety or the orderly running of the institution.
If an inmate is terminating confinement in disciplinary segregation and staff determine
placement in the general population is not prudent, the inmate may be placed in administrative
detention status if warranted by the conditions established above. The decision for postdisciplinary detention must be based on a separate review, not solely on the initial hearing before
the DHO that resulted in the inmate’s placement in disciplinary segregation.
The Segregation Review Official (SRO) advises the inmate of this determination and the reason
for the action via an Administrative Detention Order (ADO; BP-A0308). The Warden or shift
supervisor can order immediate segregation. Ordinarily, within 24 hours of an inmate’s
placement in Administrative Detention, a supervisory official not involved in the initial
placement will review and approve the placement decision.
Except for pretrial inmates or inmates in a control unit program, staff ordinarily, within 90 days
of an inmate’s placement in post-disciplinary detention, must either return the inmate to the
general inmate population or request a transfer of the inmate to a more suitable institution using
Form EMS-A409, Request for Transfer/Application of Management Variable. The Regional
Correctional Programs Administrator will be copied on the completed form.
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

5

The institution must generate a regional referral for each inmate in post-disciplinary detention in
excess of 90 days that includes case-specific information stating why the inmate is not appropriate
for return to general population or immediate transfer. The Regional Director must submit a
recommendation for post-disciplinary detention in excess of 90 days and every additional 60 days
thereafter to the Assistant Director, Correctional Programs Division (CPD) for concurrence.
Distribution includes a copy to the GroupWise mailbox BOP-CPD/DHO~.
The institution generates an ADO that cites the same case-specific information and includes
documentation indicating that the SRO has advised the inmate of the basis for the extended stay.
5.

DISCIPLINARY SEGREGATION STATUS

§ 541.24 Disciplinary segregation status.
You may be placed in disciplinary segregation status only by the DHO as a
disciplinary sanction.
6.

NOTICE RECEIVED WHEN PLACED IN THE SHU

§ 541.25 Notice received when placed in the SHU.
You will be notified of the reason(s) you are placed in the SHU as follows:
The Lieutenant or other correctional supervisor prepares an Administrative Detention Order
(ADO; BP-A0308). The specific reason for placement in SHU must be supported by objective
evidence and clearly articulated in the narrative section of the ADO. A new ADO is required if
an inmate’s status in administrative detention changes. Inmates will remain in SHU for no longer
than necessary to address the specific reason for placement. Distribution of copies is indicated on
the ADO.
(a) Administrative detention status. When placed in administrative detention
status, you will receive a copy of the administrative detention order, ordinarily
within 24 hours, detailing the reason(s) for your placement. However, when
placed in administrative detention status pending classification or while in
holdover status, you will not receive an administrative detention order.
Pending classification refers to newly arrived inmates.
(b) Disciplinary segregation status. When you are to be placed in disciplinary
segregation status as a sanction for violating Bureau regulations, you will be
informed by the DHO at the end of your discipline hearing.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

6

7. REVIEW OF PLACEMENT IN THE SHU
§ 541.26 Review of placement in the SHU.
Your placement in the SHU will be reviewed by the Segregation Review Official
(SRO) as follows:
(a) Three day review. Within three work days of your placement in administrative
detention status, not counting the day you were admitted, weekends, and
holidays, the SRO will review the supporting records. If you are in disciplinary
segregation status, this review will not occur.
For reviews of Protection Cases see section 9.
(b) Seven day reviews. Within seven continuous calendar days of your
placement in either administrative detention or disciplinary segregation status,
the SRO will formally review your status at a hearing you can attend. Subsequent
reviews of your records will be performed in your absence by the SRO every
seven continuous calendar days thereafter.
(c) Thirty day reviews. After every 30 calendar days of continuous placement in
either administrative detention or disciplinary segregation status, the SRO will
formally review your status at a hearing you can attend.
(d) Administrative remedy program. You can submit a formal grievance
challenging your placement in the SHU through the Administrative Remedy
Program, 28 CFR part 542, subpart B.
28 CFR Part 542, Subpart B, refers to the Program Statement Administrative Remedy
Program.
The SRO refers to the individual at each Bureau institution assigned to review the status of each
inmate housed in disciplinary segregation and administrative detention. The SRO must conduct
the required reviews. The SRO does not have to be a DHO. Ordinarily, the SRO is the Captain
(may be delegated to a Lieutenant responsible for supervision of the SHU). This review must
include:
■ A review of the inmate’s records while in the SHU (Special Housing Unit Record, BPA0292).
■ All available memoranda from staff (including psychology staff).
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

7

■ All available investigatory memoranda.
■ The SRO completes a Special Housing Review (BP-A0295) after review of the Special
Housing Unit Record and other relevant documentation. Maintain permanent logs.
A multidisciplinary team that includes, at a minimum, institution executive staff, Correctional
Services, unit staff, Health Services, and psychology staff reviews the inmate’s initial and
ongoing placement in SHU. This committee meets on a regular basis, ordinarily weekly.
8. PROTECTION CASE − PLACEMENT IN ADMINISTRATIVE DETENTION
STATUS
§ 541.27 Protection case − placement in Administrative Detention status.
You may be placed in administrative detention status as a protection case in the
following circumstances.
(a) Victim of inmate assault or threats. You were the victim of an inmate
assault, or are being threatened by other inmates, including threats of harm if
you do not act in a certain way, for example, threats of harm unless you engage
in sexual activity.
(b) Inmate informant. Your safety is threatened because you provided, or are
perceived as having provided, information to staff or law enforcement authorities
regarding other inmates or persons in the community.
(c) Inmate refusal to enter general population. You refuse to enter the general
population because of alleged pressures or threats from unidentified inmates, or
for no expressed reason.
(d) Staff concern. Based on evidence, staff believe your safety may be
seriously jeopardized by placement in the general population.
When an inmate is placed in Administrative Detention for an investigative period and the threat
is verified, correctional officials should seek alternative housing, by transferring the threatened
inmate either to the general population of another institution or to a special-purpose housing unit
for inmates who face similar threats, with conditions comparable to those of the general
population.
When the inmate poses such security risk that even a special-purpose housing unit is insufficient
to ensure the inmate’s safety and the safety of staff, other inmates, and the public, the inmate
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

8

may be housed in more restrictive conditions. The inmate’s placement should be regularly
reviewed to monitor any medical or mental health deterioration and to determine whether the
security risks have subsided.
9. PROTECTION CASE − REVIEW OF PLACEMENT IN THE SHU
§ 541.28 Protection case − review of placement in the SHU.
(a) Staff investigation. Whenever you are placed in the SHU as a protection case,
whether requested by you or staff, an investigation will occur to verify the
reasons for your placement.
(b) Hearing. You will receive a hearing according to the procedural requirements
of § 541.26(b) within seven calendar days of your placement. Additionally, if you
feel at any time your placement in the SHU as a protection case is unnecessary,
you may request a hearing under this section.
(c) Periodic review. If you remain in administrative detention status following
such a hearing, you will be periodically reviewed as an ordinary administrative
detention case under § 541.26.
When an inmate is placed in administrative detention for protection, the Warden or designee
(ordinarily the Captain), must review the placement within two work days of the placement to
determine if continued protective custody is necessary. This review includes documents that led
to the inmate being placed in protective custody status and any other documents pertinent to the
inmate’s protection.
10.

STAFF VERIFICATION OF NEED FOR PROTECTION

§ 541.29 Staff verification of need for protection.
If a staff investigation verifies your need for placement in the SHU as a protection
case, you may remain in the SHU or be transferred to another institution where
your status as a protection case may not be necessary, at the Warden’s
discretion.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

9

11.

LACK OF VERIFICATION OF NEED FOR PROTECTION

§ 541.30 Lack of verification of need for protection.
If a staff investigation fails to verify your need for placement in the SHU as a
protection case, you will be instructed to return to the general population. If you
refuse to return to the general population under these circumstances, you may be
subject to disciplinary action.
Inmates refusing placement in general population should be maintained in Administrative
Detention status and, if appropriate, initiate disciplinary action.
12.

CONDITIONS OF CONFINEMENT IN THE SHU

§ 541.31 Conditions of confinement in the SHU.
Your living conditions in the SHU will meet or exceed standards for healthy and
humane treatment, including, but not limited to, the following specific conditions:
(a) Environment. Your living quarters will be well-ventilated, adequately
lighted, appropriately heated, and maintained in a sanitary condition.
(b) Cell Occupancy. Your living quarters will ordinarily house only the amount
of occupants for which it is designed. The Warden, however, may authorize more
occupants so long as adequate standards can be maintained.
(c) Clothing. You will receive adequate institution clothing, including
footwear, while housed in the SHU. You will be provided necessary
opportunities to exchange clothing and/or have it washed.
The Warden’s written approval is required prior to placing an inmate on alternate clothing/linen
status. The Warden or Acting Warden may not delegate the authority to place an inmate in
alternate clothing/linen (e.g., paper). The memorandum must include, at a minimum, the
signature of the Warden, Health Services Administrator, and a psychologist. A written
explanation of the reason(s) for alternate clothing/linen status must be included in the Warden’s
authorization. This status will be reviewed every 3 days. Inmates will not be authorized to
remain in alternate clothing/linen for more than 6 days. After 6 days, the inmate is removed from
the alternate clothing/linen status, or, if necessary, a new authorization is generated. Inmates
must be offered a change of clothing daily and the clothing must be adequate to the temperature
in the SHU.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

10

Alternate clothing/linen is authorized when an inmate alters, destroys, or uses a clothing/linen
issued article in a manner that poses a threat to safety, security, or good order of the SHU or to
herself/himself, other inmates, or staff.
Alternate clothing/linen will not be used as punishment or during external transportation (i.e.,
outside the secure perimeter). Inmates that originate from BOP facilities will not be transported
in alternate clothing for any reason. Ordinarily, inmates with serious mental illness and those
with identified chronic or acute suicide risk are not placed in paper clothing. Paper clothing is
not used on suicide watch.
(d) Bedding. You will receive a mattress, blankets, a pillow, and linens
for sleeping. You will receive necessary opportunities to exchange
linens.
If the institution issues the combination mattress with a pillow incorporated, a separate pillow
will not be issued. Staff may remove an inmate’s mattress during non-sleeping daytime hours as
a “loss of privilege” sanction imposed by the Unit Discipline Committee (UDC)/DHO. Removal
of an inmate’s mattress is otherwise prohibited, absent life or safety concerns as specifically
documented and authorized by the Warden, or his/her designee.
(e) Food. You will receive nutritionally adequate meals.
Refer to the Program Statement Food Service Manual for standards and guidelines for feeding
inmates in Special Housing Units. When an inmate uses food products, Food Service items, or
the feeding process itself in a manner that poses a threat to the safety, security, or good order of
the institution, or to the inmate him-/herself, other inmates, or staff, a written explanation of the
reason(s) for alternate meal status must be included in the CEO’s authorization and approved by
Health Services. The Warden’s written approval is required prior to placing an inmate on
alternative meal status. After 7 days, the inmate is removed from the alternative meal service or,
if necessary, a new authorization is generated.
(f) Personal hygiene. You will have access to a wash basin and toilet. You will
receive personal items necessary to maintain an acceptable level of personal
hygiene, for example, toilet tissue, soap, toothbrush and cleanser, shaving
utensils, etc. You will ordinarily have an opportunity to shower and shave at least
three times per week. You will have access to hair care services as necessary.
(g) Exercise. You will receive the opportunity to exercise outside your
individual quarters at least five hours per week, ordinarily on different days in
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

11

one-hour periods. You can be denied these exercise periods for a week at a
time by order of the Warden if it is determined that your use of exercise
privileges threatens safety, security, and orderly operation of a correctional
facility, or public safety.
If weather, resources, and staffing permit, the inmate shall receive outdoor exercise periods.
“Week” means one calendar week.
Plans for increasing recreation time are developed locally for each institution in an effort to
provide additional out of cell time. These plans will be developed considering the views and
input from the local union.
The following factors must be considered when developing plans to increase out of cell time for
recreation:
■ Inmate to correctional services staff ratio in SHU.
■ Total number of inmates in SHU.
■ Limitations of the physical plant and infrastructure, especially regarding spaces used for
recreation.
When an institution possesses the resources identified within the three factors listed above to
implement these plans, it should do so.
A memorandum for the plan will be generated. The Warden will review the plan at least
annually and make adjustments as necessary.
Restriction or denial of exercise is not used as punishment. The Warden or Acting Warden may
not delegate the authority to restrict or deny exercise. Exercise periods are only restricted or
denied when the inmate’s activities pose a threat to the safety, security, and orderly operation of
a correctional facility, or health conditions of the unit.
The appropriate staff member recommends recreation restrictions to a supervisor who then
makes the recommendation to the Warden in writing. The recommending staff member
describes briefly the reason for recommending a restriction and its proposed extent. The Warden
reviews the recommendation and approves, modifies, or denies the restriction. If the Warden
approves a restriction, it must be based on the conclusion that the inmate’s actions pose a threat
to the safety, security, and orderly operation of a correctional facility or health conditions of the
unit.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

12

(h) Personal property. In either status, your amount of personal property may
be limited for reasons of fire safety or sanitation.
(1) In administrative detention status you are ordinarily allowed a reasonable
amount of personal property and reasonable access to the commissary.
(2) In disciplinary segregation status your personal property will be impounded,
with the exception of limited reading/writing materials, and religious articles.
Also, your commissary privileges may be limited.
(3) Personal property ordinarily allowed in administrative detention (if not otherwise a threat to
institution security) includes:
■ Bible, Koran, or other scriptures (1).
■ Books, paperback (5).
■ Eyeglasses, prescription (2).
■ Legal material (see the Program Statement Inmate Legal Activities).
■ Magazine (3).
■ Mail (10).
■ Newspaper (1).
■ Personal hygiene items (1 of each type) (no dental floss or razors*).
■ Photographs (25).
■ Authorized religious medals/headgear (e.g., kufi).
■ Shoes, shower (1).
■ Shoes, other (1).
■ Snack foods without aluminum foil wrappers (5 individual packs).
■ Soft drinks, powdered (1 container).
■ Stationery/stamps (20 each).
■ Wedding band (1).
■ Radio with ear plugs (1).
■ Watch (must not have metal backing) (1).
*Razors are controlled by SHU staff. Only disposable razors are used.
The Warden may modify the quantity and type of personal property allowed. Personal property
may be limited or withheld for reasons of security, fire safety, or housekeeping.
Unauthorized use of any authorized item may result in the restriction of the item. If there are
numerous misuses of an authorized item, the Warden may determine that the item will not be
issued in the SHU.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

13

Reading Material. The inmate will receive a reasonable amount of non-legal reading material,
not to exceed five books per inmate at any one time, on a circulating basis. Staff shall provide
the inmate the opportunity to possess religious scriptures of the inmate’s faith.
(i) Correspondence. You will receive correspondence privileges according to
part 540, subpart B.
Part 540, Subpart B, refers to the Program Statement Correspondence.
(j) Telephone. You will receive telephone privileges according to part 540,
subpart I.
Part 540, Subpart I, refers to the Program Statement Inmate Telephone Regulations.
If the inmate has not been restricted from telephone use as the result of a specific disciplinary
sanction, he/she is allowed to make one telephone call per month. Meaning, the inmate should
receive a phone call within the first 30 calendar days of placement in the Special Housing Unit
and within every 30 calendar days thereafter.
(k) Visiting. You will receive visiting privileges according to part 540, subpart D.
Part 540, Subpart D, refers to the Program Statement Visiting Regulations.
(l) Legal activities. You will receive an opportunity to perform personal legal
activities according to part 543, subpart B.
Part 543, Subpart B, refers to the Program Statement Inmate Legal Activities.
(m) Staff monitoring. You will be monitored by staff assigned to the SHU,
including program and unit team staff.
Program staff, including unit staff, arrange to visit inmates in a SHU within a reasonable time
after receiving the inmate’s request.
In addition to direct supervision by the unit officer, qualified health personnel and one or more
responsible officers the Warden designates (ordinarily the Institution Duty Officer) visit each
segregated inmate daily, including weekends and holidays. A Lieutenant must visit the SHU
during each shift to ensure all procedures are followed.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

14

Duress buttons, if present, will be utilized only for emergency and/or life-threatening situations, to
include health-related issues. The use of the duress button for anything other than an emergency
and/or life-threatening situation is subject to disciplinary action.
(n) Programming activities. In administrative detention status, you will have
access to programming activities to the extent safety, security, orderly operation
of a correctional facility, or public safety are not jeopardized. In disciplinary
segregation status, your participation in programming activities, e.g., educational
programs, may be suspended.
All out of cell time will be recorded in BP-A0292, Special Housing Unit Record.
(o) Administrative Remedy Program. You can submit a formal grievance
challenging any aspect of your confinement in the SHU through the
Administrative Remedy Program, 28 CFR part 542, subpart B.
28 CFR Part 542, Subpart B, refers to the Program Statement Administrative Remedy Program.
13.

MEDICAL AND MENTAL HEALTH CARE IN THE SHU

§ 541.32 Medical and mental health care in the SHU.
(a) Medical care. A health services staff member will visit you daily to provide
necessary medical care. Emergency medical care is always available.
While in a SHU, inmates may continue taking their prescribed medications.
(b) Mental health care. After every 30 calendar days of continuous placement in
either administrative detention or disciplinary segregation status, mental health
staff will examine you, including a personal interview. Emergency mental health
care is always available.
Generally, an inmate who has been identified by Psychology/Health Services as a Care-3 (MH),
Care-4 (MH), psychology alert in SENTRY, or identified on the monthly SHU advisory
should not be placed in Special Housing unless he/she presents an immediate and/or serious
danger to self, staff, or the orderly running of a facility.
If an inmate who has been identified by Psychology/Health Services as a Care-3 (MH), Care-4
(MH), psychology alert in SENTRY, or identified on the monthly SHU advisory (Hot List), is
placed in Special Housing, psychology services should be notified and conduct a mental health
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

15

evaluation within 24 hours of placement. Staff should conduct a psychiatric or psychological
assessment, including a personal interview, when administrative detention continues beyond 30
days. The assessment, submitted to the SRO in a written report with a copy to the inmate’s
central file, addresses:
■
■

The inmate’s adjustment to surroundings.
The threat the inmate poses to self, staff, and other inmates.

Staff conduct a similar psychiatric or psychological assessment and report at 30-day intervals
should detention continue for an extended period.
14. RELEASE FROM THE SHU
§ 541.33 Release from the SHU.
(a) Administrative detention status. You will be released from administrative
detention status when the reasons for your placement no longer exist.
(b) Disciplinary segregation status. You will be released from disciplinary
segregation status after satisfying the sanction imposed by the DHO. The SRO
may release you earlier if it is determined you no longer require disciplinary
segregation status.
Ordinarily, inmates nearing the end of their term of incarceration will not be placed in SHU,
except when their presence in General Population threatens the safety, security, or the orderly
running of a BOP facility.
Every effort should be made to avoid releasing an inmate directly from SHU to the community.
If the inmate remains in SHU within 180 days of release, options to release the inmate to less
restrictive settings should be considered. If a less restrictive setting is not possible, the inmate
will receive targeted reentry programming to prepare for return to the community.
A clear plan for returning the inmate to less restrictive conditions will be developed and is
ordinarily shared with the inmate.
The SRO may not increase any previously imposed sanction(s). When considering release from
disciplinary segregation, the SRO first consults with the Captain and must notify the Discipline
Hearing Officer (DHO) of the inmate’s release from disciplinary segregation before satisfying
the imposed sanction.
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

16

15.

TRAINING

Completion of quarterly training will be required for staff assigned to SHU prior to the start of
each new quarter, regardless of how many times a staff member has completed the training. When
assignment to a SHU post is known sufficiently in advance, each staff member should be afforded
a reasonable amount of duty time to complete the training. For instances when last-minute
assignments to the SHU occur, the employer must advise the staff of the general requirements of a
SHU post and answer any questions.
This training session may include, but is not limited to, search procedures, escort procedures,
application of restraints, use of force, orderly supervision, cell/unit sanitation, emergency
response, suicide prevention, and dealing with mentally ill inmates, as well as other security
procedures related to the unit. If this in-person training is completed, a training sheet will be
completed documenting the training, and will be routed to the Captain and Human Resources
Department for retention.
16.

AGENCY’S ACA ACCREDITATION PROVISIONS

■ 4th Edition Standards for Adult Correctional Institutions: 4-4133, 4-4235, 4-4249, 4-4250, 44251, 4-4252, 4-4253, 4-4254, 4-4255, 4-4256, 4-4258, 4-4260, 4-4261, 4-4262, 4-4263, 44264, 4-4265, 4-4266, 4-4267, 4-4268, 4-4269, 4-4270, 4-4271, 4-4272, and 4-4273.
■ 4th Edition Performance-Based Standards for Adult Local Detention Facilities: 4-ALDF-2A44, 4-ALDF-2A-45, 4-ALDF-2A-46, 4-ALDF-2A-47, 4-ALDF-2A-48, 4-ALDF-2A-49, 4ALDF-2A-50, 4-ALDF-2A-51, 4-ALDF-2A-53, 4-ALDF-2A-55, 4-ALDF-2A-56, 4-ALDF2A-57, 4-ALDF-2A-58, 4-ALDF-2A-59, 4-ALDF-2A-60, 4-ALDF-2A-61, 4-ALDF-2A-62,
4-ALDF-2A-63, 4-ALDF-2A-64, 4-ALDF-2A-65, and 4-ALDF-2A 66.
REFERENCES
Program Statements
P1315.07
Inmate Legal Activities (11/5/99)
P1330.18
Administrative Remedy Program (1/6/14)
P4700.06
Food Service Manual (9/3/11)
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5212.07
Control Unit Programs (2/20/01)
P5264.08
Inmate Telephone Regulations (1/24/08)
P5265.14
Correspondence (4/5/11)
P5267.09
Visiting Regulations (12/10/15)
P5270.09
Inmate Discipline Program (7/8/11)
P6031.04
Patient Care (6/3/14)
P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

17

P6340.04
P6360.01

Psychiatric Services (1/15/05)
Pharmacy Services (1/15/05)

BOP Forms
BP-A0292
BP-A0295
BP-A0308
BP-A0321

Special Housing Unit Record
Special Housing Review
Administrative Detention Order
Special Housing Unit − Temporary Restrictive Housing Order

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5270.11

11/23/2016

Federal Regulations are shown in this type. Implementing instructions: this type.

18

